SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

457
KA 12-02155
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MURIDI M., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MURIDI M., DEFENDANT-APPELLANT PRO SE.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (ASHLEY R.
LOWRY OF COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Erie County Court (Thomas P.
Franczyk, J.), rendered October 4, 2012. The appeal was held by this
Court by order entered January 2, 2015, decision was reserved and the
matter was remitted to Erie County Court for further proceedings. The
proceedings were held and completed.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Memorandum: We previously held the case in appeal Nos. 1 and 2,
reserved decision, and remitted the matters to County Court to make
and state for the record a determination in each appeal whether
defendant should be afforded youthful offender status. Upon remittal,
the court granted youthful offender status in appeal No. 1 and denied
such status in appeal No. 2.

     We reject defendant’s contentions that the sentence imposed in
each appeal is unduly harsh and severe. The court did not abuse its
discretion in determining that there were no mitigating circumstances
that warranted the court, in the interest of justice, to order that
the sentences run concurrently (see Penal Law § 70.25 [2-b]; People v
Washington, 124 AD3d 1388, 1388, lv denied 25 NY3d 954). Nor did the
court abuse its discretion in denying defendant youthful offender
status in appeal No. 2, and we decline to exercise our interest of
justice jurisdiction to afford such status (see People v Hall, 130
AD3d 1495, 1496, lv denied 26 NY3d 968; People v Johnson, 109 AD3d
1191, 1191-1192, lv denied 22 NY3d 997).

     The contention in defendant’s pro se supplemental brief with
                                 -2-                           457
                                                         KA 12-02155

respect to appeal No. 2 was not raised when the appeal was initially
heard, and it may not be raised for the first time following our
remittal (see People v Baxter, 234 AD2d 932, 932-933, lv denied 89
NY2d 1009).




Entered:   June 10, 2016                        Frances E. Cafarell
                                                Clerk of the Court